REASONS FOR ALLOWANCE
1.	Claims 1 – 16 and 18 – 21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Applicants’ amendments to the title filed October 20, 2021 to make the title more descriptive.  	
Applicants amend claims 9 and 18 filed July 19, 2021 to overcome the claim objections.
According to a prior art search on the claimed invention, Oh et al. (US Pub. No. 2017/0238233) disclose channel access in wireless communication system by determining whether an unlicensed band channel is in an idle state during a first channel sensing duration (abstract).  However, Ho et al. do not disclose the claimed features as recited in independent claims 1, 9 and 18 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1 – 16 and 18 – 21.  Please refer to record of prosecution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.

 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473